Exhibit 10.1

 

VERICEL CORPORATION 2019 OMNIBUS INCENTIVE PLAN

 

Vericel Corporation (the “Company”), a Michigan corporation, hereby establishes
and adopts the following 2019 Omnibus Incentive Plan (the “Plan”).

 

1.                                      PURPOSE OF THE PLAN

 

The purpose of the Plan is to assist the Company and its Affiliates in
attracting and retaining certain individuals to serve as directors, employees,
consultants and/or advisors of the Company and its Affiliates who are expected
to contribute to the Company’s success and achieve long-term objectives that
will inure to the benefit of all shareholders of the Company through the
additional incentives inherent in the Awards hereunder.

 

2.                                      DEFINITIONS

 

2.1.                            “Affiliate” shall mean, at the time of
determination, any “parent” or “subsidiary” of the Company as such terms are
defined in Rule 405 of the Securities Act of 1933, as amended. The Board or the
Committee shall have the authority to determine the time or times at which
“parent” or “subsidiary” status is determined within the foregoing definition.

 

2.2.                            “Award” shall mean any Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award,
Performance Award or any other right, interest or option relating to Shares or
other property (including cash) granted pursuant to the provisions of the Plan.

 

2.3.                            “Award Agreement” shall mean any agreement,
contract or other instrument or document evidencing any Award granted hereunder,
whether in writing or through an electronic medium.

 

2.4.                            “Board” shall mean the board of directors of the
Company.

 

2.5.                            “Change in Control” shall have the meaning set
forth in Section 10.3.

 

2.6.                            “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 

2.7.                            “Committee” shall mean the Compensation
Committee of the Board or a subcommittee thereof formed by the Compensation
Committee to act as the Committee hereunder. The Committee shall consist of no
fewer than two Directors, each of whom is (i) a “Non-Employee Director” within
the meaning of Rule 16b-3 of the Exchange Act, and (ii) an “independent
director” for purpose of the rules of the NASDAQ Stock Market (or such other
principal U.S. national securities exchange on which the Shares are traded) to
the extent required by such rules.

 

2.8.                            “Consultant” shall mean any consultant or
advisor who is a natural person and who provides services to the Company or any
Affiliate, so long as such person (i) renders bona fide services that are not in
connection with the offer and sale of the Company’s securities in a
capital-raising transaction and (ii) does not directly or indirectly promote or
maintain a market for the Company’s securities.

 

2.9.                            “Director” shall mean a non-employee member of
the Board.

 

2.10.                     “Dividend Equivalents” shall have the meaning set
forth in Section 11.5.

 

1

--------------------------------------------------------------------------------



 

2.11.                     “Employee” shall mean any employee of the Company or
any Affiliate and any prospective employee conditioned upon, and effective not
earlier than, such person becoming an employee of the Company or any Affiliate.

 

2.12.                     “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended.

 

2.13.                     “Fair Market Value” shall mean, with respect to Shares
as of any date, (i) the per Share closing price of the Shares as reported on the
NASDAQ Stock Market on that date (or if there was no reported closing price on
such date, on the last preceding date on which the closing price was reported),
(ii) if the Shares are not then listed on the NASDAQ Stock Market, the closing
price on the principal U.S. national securities exchange on which the Shares are
listed (or if there was no reported closing price on such date, on the last
preceding date on which the closing price was reported), or (iii) if the Shares
are not listed on a U.S. national securities exchange, the Fair Market Value of
Shares shall be determined by the Committee in its sole discretion using
appropriate criteria, a reasonable application of a reasonable method in
accordance with the regulations under Section 409A of the Code and, with respect
to Incentive Stock Options, in accordance with the requirements of Section 422
of the Code. The Fair Market Value of any property other than Shares shall mean
the market value of such property determined by such methods or procedures as
shall be established from time to time by the Committee.

 

2.14.                     “Incentive Stock Option” shall mean an Option which
when granted is intended to qualify as an incentive stock option for purposes of
Section 422 of the Code.

 

2.15.                     “Option” shall mean any right granted to a Participant
under the Plan allowing such Participant to purchase Shares at such price or
prices and during such period or periods as the Committee shall determine.

 

2.16.                     “Participant” shall mean an Employee, Director or
Consultant who the Committee determines to receive an Award under the Plan.

 

2.17.                     “Payee” shall have the meaning set forth in
Section 12.1.

 

2.18.                     “Performance Award” shall mean any Award of
Performance Cash, Performance Shares or Performance Units granted pursuant to
Article 9.

 

2.19.                     “Performance Cash” shall mean any cash incentives
granted pursuant to Article 9 payable to the Participant upon the achievement of
such performance goals as the Committee shall establish.

 

2.20.                     “Performance Period” shall mean the period established
by the Committee during which any performance goals specified by the Committee
with respect to such Award are to be measured.

 

2.21.                     “Performance Share” shall mean any grant pursuant to
Article 9 of a unit valued by reference to a designated number of Shares, which
value may be paid to the Participant upon achievement of such performance goals
during the Performance Period as the Committee shall establish.

 

2.22.                     “Performance Unit” shall mean any grant pursuant to
Section 9 of a unit valued by reference to a designated amount of cash or
property other than Shares, which value may be paid to the Participant upon
achievement of such performance goals during the Performance Period as the
Committee shall establish.

 

2.23.                     “Permitted Assignee” shall have the meaning set forth
in Section 11.3.

 

2

--------------------------------------------------------------------------------



 

2.24.                     “Prior Plans” shall mean, collectively, the Vericel
Corporation 2017 Omnibus Incentive Plan and the following Aastrom
Biosciences, Inc. plans: Amended and Restated 2004 Equity Incentive Plan and
Amended and Restated 2009 Omnibus Incentive Plan.

 

2.25.                     “Restricted Stock” shall mean any Share issued with
the restriction that the holder may not sell, transfer, pledge or assign such
Share and with such other restrictions as the Committee, in its sole discretion,
may impose (including any restriction on the right to vote such Share and the
right to receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

2.26.                     “Restricted Stock Award” shall have the meaning set
forth in Section 7.1.

 

2.27.                     “Restricted Stock Unit Award” shall have the meaning
set forth in Section 8.1.

 

2.28.                     “Restricted Stock Unit” means an Award that is valued
by reference to a Share, which value may be paid to the Participant upon
satisfaction of such vesting restrictions as the Committee in its sole
discretion shall impose, which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

2.29.                     “Shares” shall mean the shares of common stock, no par
value, of the Company.

 

2.30.                     “Stock Appreciation Right” shall mean the right
granted to a Participant pursuant to Section 6.

 

2.31.                     “Substitute Awards” shall mean Awards granted or
Shares issued by the Company in assumption of, or in substitution or exchange
for, awards previously granted, or the right or obligation to make future
awards, in each case by a company acquired by the Company or any Affiliate or
with which the Company or any Affiliate combines.

 

3.                                      SHARES SUBJECT TO THE PLAN

 

3.1.                            Number of Shares.

 

(a)                                 Subject to adjustment as provided in
Sections 3.1(b) and 11.2 and as of the Effective Date, the number of Shares that
shall be authorized for grant under the Plan shall equal a total of
(i) 5,000,000 Shares, as increased pursuant to paragraph (b) of this Section,
less (ii) one (1) share of Stock for every one (1) share of Stock that was
subject to an option or stock appreciation right granted after December 31, 2018
and prior to the Effective Date under the Vericel Corporation 2017 Omnibus
Incentive Plan (the “2017 Plan”) and 1.25 Shares for every one (1) Share that
was subject to an award other than an option or stock appreciation right granted
after December 31, 2018 and prior to the Effective Date under the 2017 Plan,
plus (iii) one (1) Share for every one (1) Share that was subject to an option
or stock appreciation right granted under the Prior Plans and 1.25 Shares for
every one (1) Share that was subject to an award other than an option or stock
appreciation right under the Prior Plans that were forfeited, expired or settled
for cash (in whole or in part), after December 31, 2018 and prior to the
Effective Date. Any Shares that are subject to Options or Stock Appreciation
Rights shall be counted against this limit as one (1) Share for every one
(1) Share granted, and any Shares that are subject to Awards other than Options
or Stock Appreciation Rights shall be counted against this limit as 1.25 Shares
for every one (1) Share granted. Subject to adjustment as provided in
Section 11.2, no Participant may be granted Awards during any calendar year with
respect to more than 2,000,000 Shares. After the Effective Date, no awards may
be granted under any Prior Plan.

 

3

--------------------------------------------------------------------------------



 

(b)                                 If (i) any Shares subject to an Award are
forfeited, an Award expires or an Award is settled for cash (in whole or in
part), or (ii) after the Effective Date any Shares subject to an award under the
Prior Plans are forfeited, or an award under the Prior Plans expires or is
settled for cash (in whole or in part), the Shares subject to such Award or
award under the Prior Plans shall, to the extent of such forfeiture, expiration
or cash settlement, again be available for Awards under the Plan, in accordance
with Section 3.1(d) below. Notwithstanding anything to the contrary contained
herein, the following Shares shall not be added to the Shares authorized for
grant under paragraph (a) of this Section: (i) Shares tendered by the
Participant or withheld by the Company in payment of the purchase price of an
Option or after December 31, 2018, an option granted under the Prior Plans, or
to satisfy any tax withholding obligation with respect to an Award or after
December 31, 2018, awards granted under the Prior Plans, and (ii) Shares subject
to a Stock Appreciation Right or after December 31, 2018, a stock appreciation
right granted under the Prior Plans that are not issued in connection with the
stock settlement of the Stock Appreciation Right on exercise thereof and
(iii) Shares reacquired by the Company on the open market or otherwise using
cash proceeds from the exercise of Options or after December 31, 2018, options
granted under the Prior Plans.

 

(c)                                  Shares issued under Substitute Awards shall
not reduce the Shares authorized for grant under the Plan or the limitation set
forth in the last sentence of paragraph (a) above, nor shall Shares subject to a
Substitute Award again be available for Awards under the Plan to the extent of
any forfeiture, expiration or cash settlement as provided in
paragraph (b) above.

 

(d)                                 Any Shares that again become available for
grant pursuant to paragraph (b) of this Section shall be added back as (i) one
(1) Share if such Shares were subject to Options or Stock Appreciation Rights
granted under the Plan or options or stock appreciation rights granted under the
Prior Plans, and (ii) as 1.25 Shares if such Shares were subject to Awards other
than Options or Stock Appreciation Rights granted under the Plan or awards other
than options or stock appreciation rights granted under the Prior Plans.

 

3.2.                            Character of Shares.  Any Shares issued
hereunder may consist, in whole or in part, of authorized and unissued shares,
treasury shares or shares purchased in the open market or otherwise.

 

3.3                               Limit on Awards to Directors.  Notwithstanding
any other provision of the Plan to the contrary, the aggregate grant date fair
value (computed as of the date of grant in accordance with applicable financial
accounting rules) of all Awards granted to any Director during any single
calendar year plus the aggregate amount of all cash earned and paid or payable
to such Director for services rendered for the same year shall not exceed
$700,000; provided, however, that with respect to the Chairman of the Board, the
lead independent Director, or any newly-elected Director in his or her first
calendar year of service, such amount shall not exceed $1,000,000.

 

4.                                      ELIGIBILITY AND ADMINISTRATION

 

4.1.                            Eligibility.  Any Employee, Director or
Consultant shall be eligible to participate, in accordance with the terms of the
Plan.

 

4

--------------------------------------------------------------------------------



 

4.2.                            Administration.

 

(a)                                 The Plan shall be administered by the
Committee. The Committee shall have full power and authority, subject to the
provisions of the Plan and subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board, to:

 

(i)                                     select the Employees, Directors and
Consultants to whom Awards may from time to time be granted hereunder;

 

(ii)                                  determine the type or types of Awards, not
inconsistent with the provisions of the Plan, to be granted to each Participant
hereunder;

 

(iii)                               determine the number of Shares (or dollar
value) to be covered by each Award granted hereunder;

 

(iv)                              determine the terms and conditions, not
inconsistent with the provisions of the Plan, of any Award granted hereunder
(including the power to amend outstanding Awards);

 

(v)                                 accelerate at any time the exercisability or
vesting of all or any portion of any Award in circumstances involving the
grantee’s death, disability, retirement or termination of employment, a change
in control (including a Change in Control) or for any other reason deemed
reasonable by the Administrator;

 

(vi)                              determine whether, to what extent and under
what circumstances Awards may be settled in cash, Shares or other property;

 

(vii)                           determine whether, to what extent, and under
what circumstances cash, Shares, other property and other amounts payable with
respect to an Award made under the Plan shall be deferred either automatically
or at the election of the Participant;

 

(viii)                        determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended;

 

(ix)                              interpret and administer the Plan and any
instrument or agreement entered into under or in connection with the Plan,
including any Award Agreement;

 

(x)                                 correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent that the Committee shall deem desirable to carry it into effect;

 

(xi)                              establish such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan;

 

(xii)                           determine whether any Award, other than an
Option or Stock Appreciation Right, will have Dividend Equivalents; and

 

(xiii)                        make any other determination and take any other
action that the Committee deems necessary or desirable for administration of the
Plan.

 

Subject to subparagraph (b) below, in determining whether to make an Award, to
whom to make an Award, the type of Award or the size of the Award, the Committee
may consult with management of the Company.

 

5

--------------------------------------------------------------------------------



 

(b)                                 Decisions of the Committee shall be final,
conclusive and binding on all persons or entities, including the Company, any
Participant, and any Affiliate. A majority of the members of the Committee may
determine its actions, including fixing the time and place of its meetings.

 

(c)                                  To the extent not inconsistent with
applicable law or the rules and regulations of the NASDAQ Stock Market (or such
other principal U.S. national securities exchange on which the Shares are
traded), the Committee may delegate to: (i) a committee of one or more members
of the Board the authority to take action on behalf of the Committee under the
Plan including the right to grant, cancel, suspend or amend Awards and (ii) one
or more “executive officers” within the meaning of Rule 16a-1(f) of the Exchange
Act or a committee of executive officers the right to grant Awards to Employees
who are not directors or executive officers of the Company and the authority to
take action on behalf of the Committee pursuant to the Plan to cancel or suspend
Awards to Employees who are not directors or executive officers of the Company.

 

(d)                                 The Board in its discretion may ratify and
approve actions taken by the Committee. In addition, to the extent not
inconsistent with applicable law or the rules and regulations of the NASDAQ
Stock Market or such other principal U.S. national securities exchange on which
the Shares are traded, the Board may take any action under the Plan that the
Committee is authorized to take. In the event the Board takes such action
references to the Committee hereunder shall be understood to refer to the Board.

 

5.                                      OPTIONS

 

5.1.                            Grant of Options.  Options may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan. Any Option shall be subject to the terms and conditions of this
Section and to such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall deem desirable.

 

5.2.                            Award Agreements.  All Options granted pursuant
to this Section shall be evidenced by a written Award Agreement in such form and
containing such terms and conditions as the Committee shall determine which are
not inconsistent with the provisions of the Plan. The terms of Options need not
be the same with respect to each Participant. Granting an Option pursuant to the
Plan shall impose no obligation on the recipient to exercise such Option. Any
individual who is granted an Option pursuant to this Section may hold more than
one Option granted pursuant to the Plan at the same time.

 

5.3.                            Option Price.  Other than in connection with
Substitute Awards, the option price per each Share purchasable under any Option
granted pursuant to this Article shall not be less than 100% of the Fair Market
Value of one Share on the date of grant of such Option; provided, however, that
in the case of an Incentive Stock Option granted to a Participant who, at the
time of the grant, owns stock representing more than 10% of the voting power of
all classes of stock of the Company or any Affiliate, the option price per share
shall be no less than 110% of the Fair Market Value of one Share on the date of
grant. Other than pursuant to Section 11.2, the Committee shall not without the
approval of the Company’s shareholders (a) lower the option price per Share of
an Option after it is granted, (b) cancel an Option when the option price per
Share exceeds the Fair Market Value of one Share in exchange for cash or another
Award (other than in connection with a Change in Control or Substitute Awards),
and (c) take any other action with respect to an Option that would be treated as
a repricing under the rules and regulations of the NASDAQ Stock Market (or such
other principal U.S. national securities exchange on which the Shares are
traded).

 

6

--------------------------------------------------------------------------------



 

5.4.                            Option Term.  The term of each Option shall be
fixed by the Committee in its sole discretion; provided, that no Option shall be
exercisable after the expiration of ten (10) years from the date the Option is
granted, except in the event of death or disability; provided, however, that the
term of the Option shall not exceed five (5) years from the date the Option is
granted in the case of an Incentive Stock Option granted to a Participant who,
at the time of the grant, owns stock representing more than 10% of the voting
power of all classes of stock of the Company or any Affiliate.

 

5.5.                            Exercise of Options.

 

(a)                                 Vested Options granted under the Plan may be
exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant’s executors, administrators, guardian or legal representative, as
may be provided in an Award Agreement) as to all or part of the Shares covered
thereby, by the giving of notice of exercise to the Company or its designated
agent, specifying the number of Shares to be purchased. The notice of exercise
shall be in such form, made in such manner, and shall comply with such other
requirements consistent with the provisions of the Plan as the Committee may
from time to time prescribe.

 

(b)                                 Unless otherwise provided in an Award
Agreement, full payment of such purchase price shall be made at the time of
exercise and shall be made (i) in cash or cash equivalents (including certified
check or bank check or wire transfer of immediately available funds), (ii) by
tendering previously acquired Shares (either actually or by attestation), valued
at their then Fair Market Value, (iii) with the consent of the Committee, by
delivery of other consideration having a Fair Market Value on the exercise date
equal to the total purchase price, (iv) with the consent of the Committee, with
respect to Options that are not Incentive Stock Options, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of Shares
issuable upon exercise by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price, (v) through any other
method specified in an Award Agreement (including same-day sales through a
broker), or (vi) any combination of any of the foregoing. In no event may any
Option granted hereunder be exercised for a fraction of a Share. No adjustment
shall be made for cash dividends or other rights for which the record date is
prior to the date of such issuance.

 

(c)                                  Notwithstanding the foregoing, an Award
Agreement may provide that if on the last day of the term of an Option the Fair
Market Value of one Share exceeds the option price per Share, the Participant
has not exercised the Option (or, if applicable, a tandem Stock Appreciation
Right) and the Option has not expired, the Option shall be deemed to have been
exercised by the Participant on such day with payment made by withholding Shares
otherwise issuable in connection with the exercise of the Option. In such event,
the Company shall deliver to the Participant the number of Shares for which the
Option was deemed exercised, less the number of Shares required to be withheld
for the payment of the total purchase price and required withholding taxes
(subject to Section 12.1); provided, however, any fractional Share shall be
settled in cash.

 

5.6.                            Form of Settlement.  In its sole discretion, the
Committee may provide that the Shares to be issued upon an Option’s exercise
shall be in the form of Restricted Stock or other similar securities.

 

5.7.                            Incentive Stock Options.  The Committee may
grant Incentive Stock Options to any employee of the Company or any Affiliate,
subject to the requirements of Section 422 of the Code; provided, however, that
for purposes of this Section “Affiliate shall mean, at the time of
determination, any “parent” or “subsidiary of the Company as such terms are
defined in Section 424 of the Code and the regulations thereunder.
Notwithstanding anything in Section 3.1 to the contrary and solely for the
purposes of determining whether Shares are available for the grant of Incentive
Stock Options under the Plan, the maximum aggregate number of Shares that may be
issued pursuant to Incentive Stock

 

7

--------------------------------------------------------------------------------



 

Options granted under the Plan shall be 5,000,000 Shares, subject to adjustment
as provided in Section 11.2.

 

6.                                      STOCK APPRECIATION RIGHTS

 

6.1.                            Grant and Exercise.  The Committee may provide
Stock Appreciation Rights (a) in tandem with all or part of any Option granted
under the Plan or at any subsequent time during the term of such Option, (b) in
tandem with all or part of any Award (other than an Option) granted under the
Plan or at any subsequent time during the term of such Award, or (c) without
regard to any Option or other Award, in each case upon such terms and conditions
as the Committee may establish in its sole discretion.

 

6.2.                            Terms and Conditions.  Stock Appreciation Rights
shall be subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as shall be determined from time to time by the
Committee, including the following:

 

(a)                                 Upon the exercise of a Stock Appreciation
Right, the holder shall have the right to receive the excess of (i) the Fair
Market Value of one Share on the date of exercise (or such amount less than such
Fair Market Value as the Committee shall so determine at any time during a
specified period before the date of exercise) over (ii) the grant price of the
Stock Appreciation Right.

 

(b)                                 The Committee shall determine in its sole
discretion whether payment upon the exercise of a Stock Appreciation Right shall
be made in cash, in whole Shares or other property, or any combination thereof.

 

(c)                                  The terms and conditions of Stock
Appreciation Rights need not be the same with respect to each recipient.

 

(d)                                 The Committee may impose such other
conditions on the exercise of any Stock Appreciation Right, as it shall deem
appropriate. A Stock Appreciation Right shall have (i) a grant price per Share
of not less than the Fair Market Value of one Share on the date of grant or, if
applicable, on the date of grant of an Option with respect to a Stock
Appreciation Right granted in exchange for or in tandem with, but subsequent to,
the Option (subject to the requirements of Section 409A of the Code), except in
the case of Substitute Awards or in connection with an adjustment provided in
Section 11.2 and (ii) a term not greater than ten (10) years. In addition to the
foregoing, but subject to Section 11.2, the Committee shall not without the
approval of the Company’s shareholders (x) lower the grant price per Share of
any Stock Appreciation Right after it is granted, (y) cancel any Stock
Appreciation Right when the grant price per Share exceeds the Fair Market Value
of the underlying Shares in exchange for cash or another Award (other than in
connection with a Change in Control as defined in Section 10.3 or Substitute
Awards), and (z) take any other action with respect to any Stock Appreciation
Right that would be treated as a repricing under the rules and regulations of
the NASDAQ Stock Market (or such other principal U.S. national securities
exchange on which the Shares are traded).

 

(e)                                  In no event may any Stock Appreciation
Right granted hereunder be exercised for a fraction of a Share. No adjustment
shall be made for cash dividends or other rights for which the record date is
prior to the date of such issuance.

 

(f)                                   An Award Agreement may provide that if on
the last day of the term of a Stock Appreciation Right the Fair Market Value of
one Share exceeds the grant price per Share of the Stock Appreciation Right, the
Participant has not exercised the Stock Appreciation Right or the tandem Option
(if applicable), and the Stock Appreciation Right has not expired, the Stock
Appreciation Right shall be

 

8

--------------------------------------------------------------------------------



 

deemed to have been exercised by the Participant on such day. In such event, the
Company shall make payment to the Participant in accordance with this Section,
reduced by the number of Shares (or cash) required for withholding taxes
(subject to Section 12.1); any fractional Share shall be settled in cash.

 

7.                                      RESTRICTED STOCK AWARDS

 

7.1.                            Grants.  Awards of Restricted Stock may be
issued hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award”), and such Restricted Stock
Awards may also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation. A Restricted Stock Award shall
be subject to vesting restrictions imposed by the Committee covering a period of
time specified by the Committee. The Committee has absolute discretion to
determine whether any consideration (other than services) is to be received by
the Company or any Affiliate as a condition precedent to the issuance of
Restricted Stock.

 

7.2.                            Award Agreements.  The terms of any Restricted
Stock Award granted under the Plan shall be set forth in an Award Agreement
which shall contain provisions determined by the Committee and not inconsistent
with the Plan. The terms of Restricted Stock Awards need not be the same with
respect to each Participant.

 

7.3.                            Rights of Holders of Restricted Stock.  Unless
otherwise provided in the Award Agreement, beginning on the date of grant of the
Restricted Stock Award, the Participant shall become a shareholder of the
Company with respect to all Shares subject to the Award Agreement and shall have
all of the rights of a shareholder, including the right to vote such Shares and
the right to receive distributions made with respect to such Shares; provided,
however, that any Shares, cash or any other property distributed as a dividend
or otherwise with respect to any Restricted Stock as to which the restrictions
have not yet lapsed shall be accumulated or credited, and shall be subject to
the same restrictions and risk of forfeiture as such Restricted Stock and shall
not be paid until and unless the underlying Award vests.

 

8.                                      RESTRICTED STOCK UNIT AWARDS

 

8.1.                            Grants.  Other Awards of units having a value
equal to an identical number of Shares (“Restricted Stock Unit Awards”) may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan. Restricted Stock Unit Awards shall also be available as
a form of payment of other Awards granted under the Plan and other earned
cash-based incentive compensation.

 

8.2.                            Award Agreements.  The terms of Restricted Stock
Unit Award granted under the Plan shall be set forth in an Award Agreement which
shall contain provisions determined by the Committee and not inconsistent with
the Plan. Restricted Stock Unit Awards shall be subject to vesting restrictions
imposed by the Committee covering a period of time specified by the Committee.
The terms of such Awards need not be the same with respect to each Participant.

 

8.3.                            Payment.  Except as provided in Section 10 or as
may be provided in an Award Agreement, Restricted Stock Unit Awards may be paid
in cash, Shares, other property, or any combination thereof, in the sole
discretion of the Committee. Restricted Stock Unit Awards may be paid in a lump
sum or in installments or, in accordance with procedures established by the
Committee, on a deferred basis subject to the requirements of Section 409A of
the Code.

 

8.4.                            Rights of Holders of Restricted Stock Units.  A
Participant who holds a Restricted Stock Unit Award shall only have those rights
specifically provided for in the Award Agreement; provided, however, in no event
shall the Participant have voting rights with respect to such Award.

 

9

--------------------------------------------------------------------------------



 

9.                                      PERFORMANCE AWARDS

 

9.1.                            Grants.  Performance Awards in the form of
Performance Cash, Performance Shares or Performance Units, as determined by the
Committee in its sole discretion, may be granted hereunder to Participants, for
no consideration or for such minimum consideration as may be required by
applicable law, either alone or in addition to other Awards granted under the
Plan. The performance goals to be achieved for each Performance Period shall be
conclusively determined by the Committee.

 

9.2.                            Award Agreements.  The terms of any Performance
Award granted under the Plan shall be set forth in an Award Agreement (or, if
applicable, in a resolution duly adopted by the Committee) which shall contain
provisions determined by the Committee and not inconsistent with the Plan. The
terms of Performance Awards need not be the same with respect to each
Participant.

 

9.3.                            Terms and Conditions.  The performance criteria
to be achieved during any Performance Period and the length of the Performance
Period shall be determined by the Committee upon the grant of each Performance
Award. The amount of the Award to be distributed shall be conclusively
determined by the Committee.

 

9.4.                            Payment.  Except as provided in Section 10 or as
may be provided in an Award Agreement, Performance Awards will be distributed
only after the end of the relevant Performance Period. Performance Awards may be
paid in cash, Shares, other property, or any combination thereof, in the sole
discretion of the Committee. Performance Awards may be paid in a lump sum or in
installments following the close of the Performance Period or, in accordance
with procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code.

 

10.                               CHANGE IN CONTROL PROVISIONS

 

10.1.                     Impact on Certain Awards.  The Committee, in its
discretion, may determine that in the event of a Change in Control of the
Company (i) Options and Stock Appreciation Rights outstanding as of the date of
the Change in Control shall be cancelled and terminated without payment therefor
if the Fair Market Value of one Share as of the date of the Change in Control is
less than the Option per Share option price or Stock Appreciation Right per
Share grant price and (ii) all Performance Awards shall be considered to be
earned and payable (either in full or pro rata based on the portion of
Performance Period completed as of the date of the Change in Control, or
otherwise) as provided in the Award Agreement, and any limitations or other
restrictions shall lapse and such Performance Awards shall be immediately
settled or distributed.

 

10.2.                     Assumption or Substitution of Certain Awards.

 

(a)                                 Unless otherwise provided in an Award
Agreement, in the event of a Change in Control of the Company in which the
successor company assumes or substitutes for an Option, Stock Appreciation
Right, Restricted Stock Award or Restricted Stock Unit Award (or in which the
Company is the ultimate parent corporation and continues the Award), if a
Participant’s employment with such successor company (or the Company) or a
subsidiary thereof terminates within the time period following such Change in
Control set forth in the Award Agreement (or prior thereto if applicable) and
under the circumstances specified in the Award Agreement: (i) Options and Stock
Appreciation Rights outstanding as of the date of such termination of employment
will immediately vest, become fully exercisable, and may thereafter be exercised
for the period of time set forth in the Award Agreement, (ii) the restrictions,
limitations and other conditions applicable to Restricted Stock shall lapse and
the Restricted Stock shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, limitations and
other conditions applicable to any Restricted Stock

 

10

--------------------------------------------------------------------------------



 

Unit Awards or any other Awards shall lapse, and such Restricted Stock Unit
Awards or such other Awards shall become free of all restrictions, limitations
and conditions and become fully vested and transferable to the full extent of
the original grant. For the purposes of this Section, an Option, Stock
Appreciation Right, Restricted Stock Award or Restricted Stock Unit Award shall
be considered assumed or substituted for if following the Change in Control the
Award confers the right to purchase or receive, for each Share subject to the
Option, Stock Appreciation Right, Restricted Stock Award or Restricted Stock
Unit Award immediately prior to the Change in Control, the consideration
(whether stock, cash or other securities or property) received in the
transaction constituting a Change in Control by holders of Shares for each Share
held on the effective date of such transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares); provided, however, that if such
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company, the Committee may, with the
consent of the successor company, provide that the consideration to be received
upon the exercise or vesting of an Option, Stock Appreciation Right, Restricted
Stock Award or Restricted Stock Unit Award, for each Share subject thereto, will
be solely common stock of the successor company substantially equal in fair
market value to the per Share consideration received by holders of Shares in the
transaction constituting a Change in Control. The determination of such
substantial equality of value of consideration shall be made by the Committee in
its sole discretion and its determination shall be conclusive and binding.

 

(b)                                 Unless otherwise provided in an Award
Agreement, in the event of a Change in Control of the Company, to the extent
that the successor company does not assume or substitute for an Option, Stock
Appreciation Right, Restricted Stock Award or Restricted Stock Unit Award (or in
which the Company is the ultimate parent corporation and continues the Award),
then immediately prior to the Change in Control: (i) those Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control that are
not assumed or substituted for (or continued) shall immediately vest and become
fully exercisable, (ii) restrictions, limitations and conditions on Restricted
Stock not assumed or substituted for (or continued) shall lapse and the
Restricted Stock shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions limitations and
conditions applicable to any Restricted Stock Unit Awards or any other Awards
not assumed or substituted for (or continued) shall lapse, and such Restricted
Stock Unit Awards or such other Awards shall become free of all restrictions,
limitations and conditions and become fully vested and transferable to the full
extent of the original grant.

 

(c)                                  The Committee, in its discretion, may
determine that, upon the occurrence of a Change in Control of the Company, each
Option and Stock Appreciation Right outstanding shall terminate within a
specified number of days after notice to the Participant, and/or that each
Participant shall receive, with respect to each Share subject to such Option or
Stock Appreciation Right, an amount equal to the excess (if any) of the Fair
Market Value of such Share immediately prior to the occurrence of such Change in
Control over the exercise price per Share of such Option and/or Stock
Appreciation Right; such amount to be payable in cash, in one or more kinds of
stock or property (including the stock or property, if any, payable in the
transaction) or in a combination thereof, as the Committee, in its discretion,
shall determine. The Committee shall also have the option (in its sole
discretion) to make or provide for a payment, in cash or in kind, to the
grantees holding other Awards in an amount equal to the Fair Market Value of one
Share immediately prior to the occurrence of such Change in Control multiplied
by the number of vested Shares under such Awards.

 

11

--------------------------------------------------------------------------------



 

10.3.                     Change in Control.  For purposes of the Plan, unless
otherwise provided in an Award Agreement, Change in Control means the occurrence
of any one of the following events:

 

(a)                                 During any twenty-four (24) month period,
individuals who, as of the beginning of such period, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
beginning of such period whose election or nomination for election was approved
by a vote of at least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be deemed to be
an Incumbent Director;

 

(b)                                 Any “person” (as such term is defined in the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this
paragraph (ii) shall not be deemed to be a Change in Control by virtue of any of
the following acquisitions: (A) by the Company or any Affiliate, (B) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate, (C) by any underwriter temporarily holding securities pursuant
to an offering of such securities, (D) pursuant to a Non-Qualifying Transaction,
as defined in paragraph (iii), or (E) by any person of Voting Securities from
the Company, if a majority of the Incumbent Board approves in advance the
acquisition of beneficial ownership of 50% or more of Company Voting Securities
by such person;

 

(c)                                  The consummation of a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company or any of its Affiliates that requires the approval of the
Company’s shareholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), unless immediately
following such Business Combination: (A) more than 50% of the total voting power
of (x) the corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 50% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);

 

12

--------------------------------------------------------------------------------



 

(d)                                 The shareholders of the Company approve a
plan of complete liquidation or dissolution of the Company; or

 

(e)                                  The consummation of a sale of all or
substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 

11.                               GENERALLY APPLICABLE PROVISIONS

 

11.1.                     Amendment and Termination of the Plan.  The Board may,
at any time, amend or discontinue the Plan and the Committee may, at any time,
amend or cancel any outstanding Award for the purpose of satisfying changes in
law or for any other lawful purpose, but no such action shall adversely affect
rights under any outstanding Award without the holder’s consent. To the extent
required under the rules of any securities exchange or market system on which
the Stock is listed, to the extent determined by the Committee to be required by
the Code to ensure that Incentive Stock Options granted under the Plan are
qualified under Section 422 of the Code, Plan amendments shall be subject to
approval by the Company stockholders entitled to vote at a meeting of
stockholders. Subject to Section 11.2, the Board may not without the approval of
the Company’s shareholders take any action with respect to an Option or Stock
Appreciation Right that may be treated as a repricing under the rules and
regulations of the NASDAQ Stock Market (or such other principal U.S. national
securities exchange on which the Shares are traded), including a reduction of
the exercise price of an Option or the grant price of a Stock Appreciation Right
or the cancellation of an Option or Stock Appreciation Right when the exercise
price or grant price per Share exceeds the Fair Market Value of the underlying
Shares in exchange for cash or another Award (other than in connection with a
Change in Control as defined in Section 10.3 or Substitute Awards). In addition,
no amendments to, or termination of, the Plan shall in any way impair the rights
of a Participant under any Award previously granted without such Participant’s
consent.

 

11.2.                     Adjustments.  In the event of any merger,
reorganization, consolidation, recapitalization, dividend or distribution
(whether in cash, shares or other property, other than a regular cash dividend),
stock split, reverse stock split, spin-off or similar transaction or other
change in corporate structure affecting the Shares or the value thereof, such
adjustments and other substitutions shall be made to the Plan and to Awards as
the Committee deems equitable or appropriate taking into consideration the
accounting and tax consequences, including such adjustments in the aggregate
number, class and kind of securities that may be delivered under the Plan, the
limits in Section 3.1 and 3.3, the maximum number of Shares that may be issued
pursuant to Incentive Stock Options and, in the aggregate or to any one
Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Awards granted under the Plan (including, if
the Committee deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company) as
the Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of Shares subject to any Award shall always be a whole
number.

 

11.3.                     Transferability of Awards.  Except as provided below,
no Award and no Shares subject to Awards that have not been issued or as to
which any applicable restriction, performance or deferral period has not lapsed,
may be sold, assigned, transferred, pledged or otherwise encumbered, other than

 

13

--------------------------------------------------------------------------------



 

by will or the laws of descent and distribution, and such Award may be exercised
during the life of the Participant only by the Participant or the Participant’s
guardian or legal representative. To the extent and under such terms and
conditions as determined by the Committee, a Participant may assign or transfer
an Award (each transferee thereof, a “Permitted Assignee”) to a “family member”
as such term is defined in the General Instructions to Form S-8 (whether by gift
or a domestic relations order); provided that such Permitted Assignee shall be
bound by and subject to all of the terms and conditions of the Plan and the
Award Agreement relating to the transferred Award and shall execute an agreement
satisfactory to the Company evidencing such obligations; and provided further
that such Participant shall remain bound by the terms and conditions of the
Plan. The Company shall cooperate with any Permitted Assignee and the Company’s
transfer agent in effectuating any transfer permitted under this Section. In no
event may any Award be transferred for consideration to a third-party financial
institution.

 

11.4.                     Termination of Employment or Service.  The Committee
shall determine and set forth in each Award Agreement whether any Awards granted
in such Award Agreement will continue to be exercisable, continue to vest or be
earned and the terms of such exercise, vesting or earning, on and after the date
that a Participant ceases to be employed by or to provide services to the
Company or any Affiliate (including as a Director or a Consultant), whether by
reason of death, disability, voluntary or involuntary termination of employment
or services, or otherwise. The date of termination of a Participant’s employment
or services will be determined by the Committee, which determination will be
final. A Participant’s employment or services will not be deemed terminated
merely because of a change in the capacity in which the Participant provides
services for the Company or an Affiliate as a Consultant, Director or Employee,
or because of a change from providing services to the Company to an Affiliate or
vice versa or from one Affiliate to another, provided that there is no
interruption or termination of the Participant’s service between such changes.

 

11.5.                     Deferral; Dividend Equivalents.  The Committee shall
be authorized to establish procedures pursuant to which the payment of any Award
may be deferred in accordance with the requirements of Section 409A of the Code.
Subject to the provisions of the Plan and any Award Agreement, the recipient of
an Award (including any deferred Award) other than an Option or Stock
Appreciation Right may, if so determined by the Committee, be entitled to
receive cash, stock or other property dividends, or cash payments in amounts
equivalent to cash, stock or other property dividends on Shares (“Dividend
Equivalents”) with respect to the number of Shares covered by the Award, as
determined by the Committee, in its sole discretion. The Committee may provide
that such amounts and Dividend Equivalents (if any) shall be deemed to have been
credited or accumulated and reinvested in additional Shares or otherwise
reinvested. Notwithstanding the foregoing, Dividend Equivalents shall at all
times be subject to restrictions and risk of forfeiture to the same extent as
the underlying Award and shall not be paid unless and until the underlying Award
vests.

 

12.                               MISCELLANEOUS

 

12.1.                     Tax Withholding.  The Company shall have the right to
make all payments or distributions pursuant to the Plan to a Participant (or a
Permitted Assignee thereof) (any such person, a “Payee”) net of any applicable
federal, state and local taxes required to be paid or withheld as a result of
(a) the grant of any Award, (b) the exercise of an Option or Stock Appreciation
Right, (c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award or (e) any other event occurring pursuant to the Plan.
The Company or any Affiliate shall have the right to withhold from wages or
other amounts otherwise payable to such Payee such withholding taxes as may be
required by law, or to otherwise require the Payee to pay such withholding
taxes. If the Payee shall fail to make such tax payments as are required, the
Company or its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to such
Payee or

 

14

--------------------------------------------------------------------------------



 

to take such other action as may be necessary to satisfy such withholding
obligations. The Committee shall be authorized to establish procedures for
election by Participants to satisfy such obligation for the payment of such
taxes by tendering previously acquired Shares (either actually or by
attestation, valued at their then Fair Market Value), or by directing the
Company to retain Shares (up to the Participant’s maximum required tax
withholding rate or such other lesser rate that will not cause an adverse
accounting consequence or cost) otherwise deliverable in connection with the
Award, subject to the discretion of the Committee. The Committee may also
require (i) Awards to be subject to mandatory share withholding up to the
required withholding amount or (ii) the Company’s tax withholding obligation to
be satisfied, in whole or in part, by an arrangement whereby a certain number of
Shares issued pursuant to any Award are immediately sold and proceeds from such
sale are remitted to the Company in an amount that would satisfy the withholding
amount due. For purposes of share withholding, the Fair Market Value of withheld
shares shall be determined in the same manner as the value of shares includible
in income of the grantees.

 

12.2.                     Right of Discharge Reserved; Claims to Awards. 
Nothing in the Plan nor the grant of an Award hereunder shall confer upon any
Employee, Director or Consultant the right to continue in the employment or
service of the Company or any Affiliate or affect any right that the Company or
any Affiliate may have to terminate the employment or service of (or to demote
or to exclude from future Awards under the Plan) any such Employee, Director or
Consultant at any time for any reason. Except as specifically provided by the
Committee, the Company shall not be liable for the loss of existing or potential
profit from an Award granted in the event of termination of an employment or
other relationship. No Employee, Director or Consultant shall have any claim to
be granted any Award under the Plan, and there is no obligation for uniformity
of treatment of Employees, Directors or Consultants under the Plan.

 

12.3.                     Prospective Recipient.  The prospective recipient of
any Award under the Plan shall not, with respect to such Award, be deemed to
have become a Participant, or to have any rights with respect to such Award,
until and unless such recipient shall have executed an agreement or other
instrument evidencing the Award and delivered a copy thereof to the Company, and
otherwise complied with the then applicable terms and conditions.

 

12.4.                     Substitute Awards.  Notwithstanding any other
provision of the Plan, the terms of Substitute Awards may vary from the terms
set forth in the Plan to the extent the Committee deems appropriate to conform,
in whole or in part, to the provisions of the awards in substitution for which
they are granted.

 

12.5.                     Cancellation of Award; Forfeiture of Gain.

 

(a)                                 Notwithstanding anything to the contrary
contained herein, an Award Agreement may provide that the Award shall be
canceled if the Participant, without the consent of the Company, while employed
by, or providing services to, the Company or any Affiliate or after termination
of such employment or services, establishes a relationship with a competitor of
the Company or any Affiliate or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate (including conduct
contributing to any financial restatements or financial irregularities), as
determined by the Committee in its sole discretion. The Committee may provide in
an Award Agreement that if within the time period specified in the Agreement the
Participant establishes a relationship with a competitor or engages in an
activity referred to in the preceding sentence, the Participant will forfeit any
gain realized on the vesting or exercise of the Award and must repay such gain
to the Company. For purposes of this section, the term “competitor” shall mean
any business of the same nature as, or in competition with, the business in
which the Company or an Affiliate is now engaged, or in which Company or
Affiliate becomes engaged during the term of a Participant’s employment,
consultancy or

 

15

--------------------------------------------------------------------------------



 

service on the Board, or which is involved in science or technology which is
similar to the Company’s or an Affiliate’s science or technology, provided,
however, that a Participant shall not be deemed to have established a
relationship or engaged in a competitive activity due to the ownership of 2% or
less of the shares of a public company that would otherwise be a competitor so
long as the Participant does not actively participate in the management of such
company.

 

(b)                                 In the event the Participant ceases to be
employed by, or provide services to, the Company or an Affiliate on account of a
termination for “cause” (as defined below), any Award held by the Participant
shall terminate as of the date the Participant ceases to be employed by, or
provide services to, the Company or the Affiliate unless the Committee notifies
the Participant that his or her Award(s) will not terminate. In addition,
notwithstanding any other provisions of this Section, if, after an Award is
made, or an Option or a Stock Appreciation Right is exercised, after the act or
omission of the Participant that defines the termination as a termination for
cause, but before the Company determines that termination is for cause, such
Award, or exercise, as the case may be, will be void ab initio and reversed by
the parties. In the event a Participant’s employment or services is terminated
for cause, in addition to the immediate termination of all Awards, the
Participant shall automatically forfeit all shares underlying any exercised
portion of an Option for which the Company has not yet delivered the share
certificates, upon refund by the Company of the option price paid by the
Participant for such shares. Notwithstanding the foregoing, this provision is
not intended to, and shall be interpreted in a manner that does not, limit or
restrict you from exercising any legally protected whistleblower rights
(including pursuant to Rule 21F under the Exchange Act).

 

(c)                                  For purposes of this Section, “cause” shall
mean, unless otherwise provided in an Award Agreement or another agreement
between the Participant and the Company or an Affiliate or a plan maintained by
the Company or an Affiliate in which the Participant participates, a
determination by the Committee that the Participant has (i) materially breached
his or her employment or service contract with the Company, (ii) been engaged in
disloyalty to the Company or an Affiliate, including, without limitation, fraud,
embezzlement, theft, commission of a felony or proven dishonesty in the course
of his or her employment or service, which will materially harm the interests of
the Company or the Affiliate (iii) disclosed trade secrets or confidential
information of the Company to persons not entitled to receive such information,
(iv) breached any written noncompetition or nonsolicitation agreement between
the Participant and the Company or an Affiliate in a manner which the Committee
determines will cause material harm to the interests of the Company or an
Affiliate, or (v) engaged in such other behavior materially detrimental to the
interests of the Company, in each case as the Committee determines.

 

(d)                                 Further, this provision also applies to any
policy adopted by any exchange on which the securities of the Company are listed
pursuant to Section 10D of the Exchange Act. To the extent any such policy
requires the repayment of incentive-based compensation received by a
Participant, whether paid pursuant to an Award granted under this Plan or any
other plan of incentive-based compensation maintained in the past or adopted in
the future by the Company, by accepting an Award under this Plan, the
Participant agrees to the repayment of such amounts to the extent required by
such policy and applicable law.

 

12.6.                     Stop Transfer Orders.  All certificates for Shares
delivered under the Plan pursuant to any Award shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Shares are then listed,
and any applicable federal or state securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

16

--------------------------------------------------------------------------------



 

12.7.                     Nature of Payments.  All Awards made pursuant to the
Plan are in consideration of services performed or to be performed for the
Company or any Affiliate, division or business unit of the Company. Any income
or gain realized pursuant to Awards under the Plan constitutes a special
incentive payment to the Participant and shall not be taken into account, to the
extent permissible under applicable law, as compensation for purposes of any of
the employee benefit plans of the Company or any Affiliate except as may be
determined by the Committee or by the Board or board of directors of the
applicable Affiliate.

 

12.8.                     Other Plans.  Nothing contained in the Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

12.9.                     Severability.  The provisions of the Plan shall be
deemed severable. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction or by reason of a change in a law or regulation, such provision
shall (a) be deemed limited to the extent that such court of competent
jurisdiction deems it lawful, valid and/or enforceable and as so limited shall
remain in full force and effect, and (b) not affect any other provision of the
Plan or part thereof, each of which shall remain in full force and effect. If
the making of any payment or the provision of any other benefit required under
the Plan shall be held unlawful or otherwise invalid or unenforceable by a court
of competent jurisdiction, such unlawfulness, invalidity or unenforceability
shall not prevent any other payment or benefit from being made or provided under
the Plan, and if the making of any payment in full or the provision of any other
benefit required under the Plan in full would be unlawful or otherwise invalid
or unenforceable, then such unlawfulness, invalidity or unenforceability shall
not prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.

 

12.10.              Construction.  As used in the Plan, the words “include” and
“including” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

 

12.11.              Unfunded Status of the Plan.  The Plan is intended to
constitute an “unfunded” plan for incentive compensation. With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver the Shares or payments in lieu of or with
respect to Awards hereunder; provided, however, that the existence of such
trusts or other arrangements is consistent with the unfunded status of the Plan.

 

12.12.              Governing Law.  The Plan and all determinations made and
actions taken thereunder, to the extent not otherwise governed by the Code or
the laws of the United States, shall be governed by the laws of the State of
Michigan, without reference to principles of conflict of laws, and construed
accordingly.

 

12.13.              Effective Date of Plan; Termination of Plan.  The Plan shall
be effective on the date of the approval of the Plan by the holders of the
shares entitled to vote at a duly constituted meeting of the shareholders of the
Company (the “Effective Date”). The Plan shall be null and void and of no effect
if the foregoing condition is not fulfilled and in such event each Award shall,
notwithstanding any of the preceding provisions of the Plan, be null and void
and of no effect. Awards may be granted under the Plan at any time and from time
to time on or prior to the tenth anniversary of the Effective Date, on which
date the Plan will expire except as to Awards then outstanding under the Plan,
and no grants

 

17

--------------------------------------------------------------------------------



 

of Incentive Stock Options may be made hereunder after the tenth anniversary of
the date the Plan is approved by the Board. Such outstanding Awards shall remain
in effect until they have been exercised or terminated, or have expired.

 

12.14.              Foreign Employees and Consultants.  Awards may be granted to
Participants who are foreign nationals or employed or providing services outside
the United States, or both, on such terms and conditions different from those
applicable to Awards to Employees or Consultants employed or providing services
in the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees or Consultants on assignments outside their home country.

 

12.15.              Compliance with Section 409A of the Code.  This Plan is
intended to comply and shall be administered in a manner that is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent. To the extent that an Award or the payment,
settlement or deferral thereof is subject to Section 409A of the Code, the Award
shall be granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee. Any provision
of this Plan that would cause the grant of an Award or the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code shall be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

 

Should any payments made in accordance with the Plan to a specified employee, as
defined by Section 409A of the Code, be determined to be payments from a
nonqualified deferred compensation plan, as defined by Section 409A of the Code
and are payable in connection with a Participant’s Separation from Service, that
are not exempt from Section 409A of the Code as a short-term deferral or
otherwise, these payments, to the extent otherwise payable within six (6) months
after the Participant’s date of Separation from Service, will be paid in a lump
sum on the earlier of the date that is six (6) months after the Participant’s
date of Separation from Service or the date of the Participant’s death, to the
extent necessary in order to avoid the imposition of taxes under Section 409A of
the Code. For purposes of the Plan, a “Separation from Service” means an
anticipated permanent reduction in a Participant’s level of bona fide services
to twenty percent (20%) or less of the average level of bona fide services
performed by a Participant over the immediately preceding thirty-six (36) month
period. For purposes of Section 409A of the Code, the payments to be made to a
Participant in accordance with this Plan shall be treated as a right to a series
of separate payments.

 

12.16.              Captions.  The captions in the Plan are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 

12.17.              Clawback Policy.  Awards under the Plan shall be subject to
the Company’s clawback policy, as in effect from time to time.

 

18

--------------------------------------------------------------------------------